DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 10, and 11 have been amended. Claims 1-17 are currently pending. 

Response to Arguments

Applicant's arguments filed 07/12/2021 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments that “a first module configured to operate according to a first clock; a second module configured to operate according to a second clock” and “a controller configured to control the data processing circuit to change the operating mode to a first mode or to a second mode” of claim 1 do not invoke 112(f), the Examiner respectfully disagrees. 

Applicant argues that persons of ordinary skill in the data processing art would understand that modules and controllers of Applicant’s claims have definite structure in order to operate clocks and control the data processing circuit, however MPEP 2181, Section A states that “The Federal Circuit concluded that ‘‘the ‘distributed learning control module’ limitation fails to recite sufficiently definite structure and that the presumption against means-plus function claiming is rebutted." Id. at 1351. In support, the Federal Circuit determined that "the word ‘module’ does not provide any indication of structure because it sets forth the same black box recitation of structure for providing the same specified function as if the term ‘means’ had been used." Id. at 1350–51. Therefore, a module could be either a circuit or software and just because it operates according to a clock does not mean that it is definitively a circuit since the claim does not explicitly state what it is doing with the clock (i.e. is the module using the clock to synchronize data signals, or just a piece of software determining what the clock rate is and performing some other function as a result). Furthermore, the limitation “a controller configured to control the data processing circuit to change the operating mode to a first mode or to a second mode, according to a request” does not provide structure to the controller since the claim doesn’t explicitly state what “configured to control” means and thus any software or circuit could control a data processing circuit. 

Regarding Applicant’s arguments that Shaeffer in view of Dreps do not teach a system which processes source data transmitted from a first module and provides the processed source data via a bus to a second module based on an operating mode of claim 1, the Examiner respectfully disagrees. 

Shaeffer discloses in Figures 5 and 6 a memory controller (Fig. 5, 502) that receives requests from a system processor (Fig. 5, 528; [0047], “at some point in time a memory controller receives requests (e.g., from a system processor) to write data to first and second types of memory devices”; i.e. a first module of claim 1) and transmits the requests to a memory apparatus (Fig. 5, 510, Memory Apparatus; i.e. a second module of claim 1) containing a first memory device (Fig. 5, 504, Memory Device) and a second memory device (Fig. 5, 506, Memory Device) via a shared signal bus that couples to both memory devices (Fig. 5, 508, Shared signal bus; i.e. a bus connected to the first module and to the second module of claim 1). Shaeffer further discloses a memory control logic (Fig. 5, 524; i.e. a controller configured to control of claim 1) that determines which memory device the requests from the system processor are addressed to, and changes the clock frequency associated with the memory device ([0080], “memory control logic 524 includes device selection logic 602 that may select different parameters or information to be used when accessing different types of memory”) by sending a device select signal which changes a clock ([0069],” memory control logic 524 may use information (e.g., a memory map) stored in a memory circuit 534 to determine operating parameters (e.g., clock rates, protocols, and so on) to be used when accessing different types of memory devices”) at an interface circuit to the memory apparatus (Fig. 5 & Fig. 6, 526; i.e. data processing circuit of claim 1). While Applicant argues that the first and second memory devices are changed in Shaeffer and thus does not teach a request indicating whether or not the first or second clock is to be changed for a second module, Shaeffer further discloses that the [0080], “memory control logic 524 includes device selection logic 602 that may select different parameters or information to be used when accessing different types of memory by accessing this information from a memory map 604 of the memory device 534… the device selection logic 602 may select the clock rate and/or protocol to be used when accessing a given type of memory device”. The claim 1 limitation “a request indicating whether or not the first clock or the second clock is to be changed” does not require that the request cannot contain device selection along with the clock rate change signals. Thus under the broadest reasonable interpretation, while there is a device selection signal that selects a memory device, the selection signal also includes parameters such as a clock rate ([0087], “the memory control logic 524 uses the clock rate information to configure clock circuitry to provide a desired clock signal when accessing a particular type of memory device”) to be used for the memory apparatus and therefore reads upon the claim limitation ([0084], “The current clock rate provided by the clock circuitry 618 is based on a device select signal provided by the device selection logic 602… the memory control logic 524 (e.g., the device selection logic 602) may select the appropriate parameters for accessing a given type of memory device”). Furthermore, while a different memory device is chosen, both memory devices are still part of the memory apparatus (Fig. 5, 502, Memory Controller) and therefore no matter which memory device is “chosen”, source data from the system processor will always be transmitted to the memory apparatus via the shared bus (Fig. 5, 508). 

Regarding Applicant’s arguments that Shaeffer does not explicitly teach changing the operating mode when the bus is idle of claim 2, the Examiner respectfully disagrees. 

Shaeffer discloses that the memory control logic (Fig. 5, 524) can perform arbitration techniques for the received memory access requests (See Flowchart Figure 10; [0091], “As represented by block 1002, the memory control logic retrieves the next instruction from one of the queues.  Appropriate arbitration techniques may be employed here in the event multiple instructions are pending concurrently”). While Applicant argues that the arbitration only affects the priority of request and does not actually change a clock rate, when the bus is idle, Figure 10 shows the flowchart of the arbitration and shows that after a current memory access command is completed (Fig. 10, 1016, Command Complete?), the flow chart loops back around ([0097], “block 1016, the memory control logic may then wait for this command to complete before retrieving the next instruction from the instruction queue”) and picks another memory access command (Fig. 10, 1002, Retrieve Next Instruction) and when that next instruction is picked, a new clock rate will then be selected (Fig. 10, 1008, Select Appropriate Clock Rate and Phase Based on Parameters From Memory Map). Thus, at step 1016 when the current command is complete that means that the shared bus is no longer be used to process the data for the command (i.e. the bus is idle) and that when the flow chart loops back to steps 1002 and 1008, a new clock rate is selected during a bus idle since this is a sequential flow chart and sequential arbitration without parallel steps. 

See Detailed Rejection Below. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 

“a controller configured to control the data processing circuit to change the operating mode to a first mode or to a first mode” in claims 1, 2, & 5-9, which has the corresponding structure described in the specification: A generic processor as described in Paragraph [0153] and associated algorithm in Figures 6 & 7 of Applicant’s Drawings and Paragraphs [0157] & [0168].

“a first module configured to operate according to a first clock” in claim 1, which has the corresponding structure described in the specification: A memory controller processor as described in Paragraphs [0142] & [0154] and associated algorithm in Paragraphs [0142] & [0157] (i.e. providing source data). 

“a second module configured to operate according to a second clock” in claim 1, which has the corresponding structure described in the specification: A memory as described in Paragraph [0154]. 


“first and second modules respectively operating according to first and second clocks” in claim 10, which has the corresponding structure described in the specification: A memory controller processor and a memory as described in 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shaeffer (US 2012/0311371) in view of Dreps (US 2014/0136737).

Regarding claim 1, Shaeffer teaches a system comprising: a first module (Fig. 5, 528, Processor bus coupled to system processor) configured to operate according to a first clock (Fig. 6, Processor bus 528 part of Processor Clock Domain); a second module (Fig. 5, 510, Memory apparatus) configured to operate according to a second clock (Fig. 6, Memory clock domain); a bus connected to the first module and to the second module (Fig. 5, 528/520, System bus and memory bus); a data processing circuit (Fig. 5, 526, PHY Interface circuit) configured to process source data transmitted from the first module and to provide the processed source data via the bus (Fig. 5, 508, Shared Bus) to the second module, on the basis of an operating mode of the data processing circuit (Paragraph 0069, interface circuit 526 may perform operations such as, for example, driving channels, receiving bits, serializing data, deserializing data, and providing clock domain crossing functionality); and a controller (Fig. 5, 524, Memory controller) configured to control the data processing circuit to change the operating mode to a first mode or to a second mode (Paragraph 0069, memory control logic 524 may use information (e.g., a memory map) stored in a memory circuit 534 to determine operating parameters (e.g., clock rates, protocols, and so on) to be used when accessing different types of memory devices), according to a request (Fig. 5, 618, Signal; Paragraph 0084, current clock rate provided by the clock circuitry 618 is based on a device select signal provided by the device selection logic 602) indicating whether or not the first clock or the Paragraph 0080, memory control logic 524 includes device selection logic 602 that may select different parameters or information to be used when accessing different types of memory by accessing this information from a memory map 604 of the memory device 534), wherein the data processing circuit is further configured to change the source data to correspond to the second clock from the first clock when the operating mode is the first mode (Paragraph 0086, memory map 604 provides a mapping between a particular type of memory device and various device parameters such as clock rate, protocol, etc), and to provide the second module with the source data when the operating mode is the second mode (Paragraph 0130, a memory controller may provide write data destined for different types of memory devices at a common clock rate and may process received data at that same clock rate).
Shaeffer teaches a memory controller that determines a memory device coupled to a processor system and allows a clock adjustment of a PHY interface circuit to allow for clock domain crossing from a processor clock domain to a memory clock domain. Shaeffer does not explicitly teach that the processor clock domain and the memory clock domain are the same clock rate and thus require no clock change. 
Dreps teaches a controller (Fig. 7, CPU; Paragraph 0037, operation 320 of switching of multiplexor 131 of the elastic interface 173 to forward the data from the second buffer 120 is executed by a firmware of the computer system) configured to control the data processing circuit (Fig. 4, 132, Multiplexor) to change the operating mode to a first mode or to a second mode (Fig. 2, Second Mode & Fig. 3, First mode; Paragraph 0022, operation 201 the data from the first buffer 110 is forwarded further into the second clock domain 130 via the multiplexor 131… Paragraph 0023, operation 202 the data from the second buffer 120 is forwarded further into the second clock domain 130 via the multiplexor 131), according to a request indicating whether or not the first clock or the second clock is to be changed (Paragraph 0029, FIG. 5 is a flow chart of operations 300, 301, 302, 303 for a sync-async transition from the synchronous mode to the asynchronous mode), wherein the data processing circuit is further configured to provide the second module with the source data without change when the operating mode is the second mode (Fig. 5, Second mode; Paragraph 0021, clock domains 100, 130 can be operated in a synchronous mode when the fixed clock frequency is equal to the variable clock frequency). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Dreps and allow memory controller of Shaeffer to select the original data signal to be transmitted to the memory device.   
One of ordinary skill in the art would be motivated to make the modifications because both Shaeffer (See Shaeffer: Fig. 1) and Dreps teach data transfer requests to an I/O device that cross clock domains (See Dreps: Fig. 7, 170, I/O Device), thus it would have been obvious to make the combinations in order to yield the obvious result of transmitting data signals between devices that share the same clock frequencies thereby creating a robust system that can handle multiple types of frequencies (See Dreps: Paragraph 0002). 

Regarding claim 2, Shaeffer in view of Dreps teaches the system of claim 1. Shaeffer further teaches wherein the controller is configured to change the operating mode (Fig. 10, 1008, Select clock rate) of the data processing circuit to the first mode or to the second mode Paragraph 0091, block 1002, the memory control logic retrieves the next instruction from one of the queues.  Appropriate arbitration techniques may be employed here in the event multiple instructions are pending concurrently.  For example, certain memory accesses (e.g. writes or access to certain memory types or addresses) may be given priority over others, accesses to a given memory device may be queued to enable multiple successive accesses, and so on; i.e. no other requests being processed/outputted concurrently) after the request is received (Fig. 10, 1002, Retrieve instruction from queue).

Regarding claim 3, Shaeffer in view of Dreps teaches the system of claim 1. Shaeffer teaches a second signal indicating result data obtained by changing the source data to correspond to the second clock from the first clock (Fig. 10, 1008, Select appropriate clock rate and phase based on parameters). Shaeffer does not explicitly teach a multiplexer outputting the different clock signals. 
Dreps teaches wherein the data processing circuit comprises a multiplexer (Fig. 1, 131, Multiplexor) configured to output one of i) a first signal indicating the source data without change (Fig. 2) and ii) a second signal indicating result data obtained by changing the source data to correspond to the second clock from the first clock (Fig. 3; Paragraph 0027, multiplexor 131 forwards data from the first buffer 110 further into the second clock domain 130 in the synchronous mode and from the second buffer 120 into the second clock domain 130 in the asynchronous mode).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Dreps and allow memory 
One of ordinary skill in the art would be motivated to make the modifications because both Shaeffer (See Shaeffer: Fig. 1) and Dreps teach data transfer requests to an I/O device that cross clock domains (See Dreps: Fig. 7, 170, I/O Device), thus it would have been obvious to make the combinations in order to yield the obvious result of transmitting data signals between devices that share the same clock frequencies thereby creating a robust system that can handle multiple types of frequencies (See Dreps: Paragraph 0002). 

Regarding claim 4, Shaeffer in view of Dreps teaches the system of claim 3. Shaeffer further teaches wherein the data processing circuit comprises a bridge circuit configured to generate the result data (Fig. 6, 614, FIFO; Paragraph 0083, interface circuit 526 comprises a clock domain crossing circuit (e.g., implemented as a FIFO 614) that translates between a processor clock domain and a memory clock domain). 

Regarding claim 5, Shaeffer in view of Dreps teaches the system of claim 1. Shaeffer further teaches wherein the controller is configured to change the operating mode of the data processing circuit to the second mode (Paragraph 0086, entry may identify… 2) the clock rate to be used when accessing that type of memory device… 5) device timing parameters such as, for example, the amount of settling time to be employed when switching between clocks and a phase adjustment to be employed for a clock when accessing that type of memory device).

Dreps teaches request that indicates that at least one of the first and the second clock is to be changed such that the first and second clocks are identical (Fig. 6, 310, Set frequency of variable frequency generator in the first clock domain equal to the fixed clock frequency).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Dreps and allow memory controller of Shaeffer to select the original data signal to be transmitted to the memory device.   
One of ordinary skill in the art would be motivated to make the modifications because both Shaeffer (See Shaeffer: Fig. 1) and Dreps teach data transfer requests to an I/O device that cross clock domains (See Dreps: Fig. 7, 170, I/O Device), thus it would have been obvious to make the combinations in order to yield the obvious result of transmitting data signals between devices that share the same clock frequencies thereby creating a robust system that can handle multiple types of frequencies (See Dreps: Paragraph 0002). 

Regarding claim 6, Shaeffer in view of Dreps teaches the system of claim 5. Shaeffer teaches wherein the controller is configured to change the operating mode of the data processing circuit to the second mode (Paragraph 0086, entry may identify… 2) the clock rate to be used when accessing that type of memory device… 5) device timing parameters such as, for example, the amount of settling time to be employed when switching between clocks and a phase adjustment to be employed for a clock when accessing that type of memory device).

Dreps teaches change the operating mode after the first clock and the second clock are changed to be identical (Fig. 6, 313, Switch multiplexor to forward data from the first buffer after Step 310).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Dreps and allow memory controller of Shaeffer to select the original data signal to be transmitted to the memory device.   
One of ordinary skill in the art would be motivated to make the modifications because both Shaeffer (See Shaeffer: Fig. 1) and Dreps teach data transfer requests to an I/O device that cross clock domains (See Dreps: Fig. 7, 170, I/O Device), thus it would have been obvious to make the combinations in order to yield the obvious result of transmitting data signals between devices that share the same clock frequencies thereby creating a robust system that can handle multiple types of frequencies (See Dreps: Paragraph 0002). 

Regarding claim 7, Shaeffer in view of Dreps teaches the system of claim 1. Shaeffer further teaches wherein the controller is configured to change the operating mode of the data processing circuit to the first mode (Paragraph 0086, memory map 604 provides a mapping between a particular type of memory device and various device parameters such as clock rate, protocol, etc) when the request indicates that the first clock and the second clock are to be changed to be different (Paragraph 0057, a memory controller may send control information to different types of memory devices at the same rate even though data is sent to these memory devices at different rates). 

Regarding claim 8, Shaeffer in view of Dreps teaches the system of claim 7. Shaeffer further teaches wherein the controller is configured to change the operating mode of the data processing circuit to the first mode (Fig. 10, 1008, Select appropriate clock rate based on parameters) such that the first and second clocks are different (Fig. 10, 1010, Delay to allow clock to settle; i.e. clocks are changed after step 1008). Shaeffer does not explicitly teach the operating mode being changed before the first/second clocks are set to be different.
Dreps teaches change the operating mode (Fig. 5, 300, Switch multiplexor to forward data from the second buffer; Paragraph 0004, In the asynchronous mode the variable frequency of the first clock domain is lower than the fixed frequency of the second clock domain) before at least one of the first clock and the second clock is changed such that the first and second clocks are different (Fig. 5, 303, Set frequency value of variable frequency generator in the first clock domain lower than the fixed clock frequency).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Dreps and allow memory controller of Shaeffer to select clock signals and source data of Shaeffer to be transmitted to the I/O device via a multiplexer as taught by Dreps after the clock has been changed on the different devices.   
One of ordinary skill in the art would be motivated to make the modifications because both Shaeffer (See Shaeffer: Fig. 1) and Dreps teach data transfer requests to an I/O device that See Dreps: Fig. 7, 170, I/O Device), thus it would have been obvious to make the combinations in order to yield the obvious result of transmitting data signals between devices that share the same clock frequencies thereby creating a robust system that can handle multiple types of frequencies (See Dreps: Paragraph 0002). 

Regarding claim 10, Shaeffer teaches a method for operating a system including first (Fig. 5, 528, Processor bus coupled to system processor) and second modules (Fig. 5, 510, Memory apparatus) respectively operating according to first (Fig. 6, Processor bus 528 part of Processor Clock Domain) and second clocks (Fig. 6, Memory clock domain), the method comprising: receiving a request indicating whether or not the first clock or the second clock is to be changed (Fig. 5, 618, Signal; Paragraph 0084, current clock rate provided by the clock circuitry 618 is based on a device select signal provided by the device selection logic 602); changing an operating mode of a data processing circuit to a first mode or to a second mode according to the request (Paragraph 0069, memory control logic 524 may use information (e.g., a memory map) stored in a memory circuit 534 to determine operating parameters (e.g., clock rates, protocols, and so on) to be used when accessing different types of memory devices); and processing source data transmitted from the first module to provide the processed data via a bus (Fig. 5, 508, Shared Bus) to a second module, on the basis of an operating mode (Fig. 6, 614, FIFO; Paragraph 0083, interface circuit 526 comprises a clock domain crossing circuit (e.g., implemented as a FIFO 614) that translates between a processor clock domain and a memory clock domain), wherein the processing of the source data includes: changing the source data to correspond to the second clock from the first clock when Fig. 5, 618, Signal; Paragraph 0084, current clock rate provided by the clock circuitry 618 is based on a device select signal provided by the device selection logic 602); and providing a second module with the source data when the operating mode is the second mode (Paragraph 0130, a memory controller may provide write data destined for different types of memory devices at a common clock rate and may process received data at that same clock rate).
Shaeffer teaches a memory controller that determines a memory device coupled to a processor system and allows a clock adjustment of a PHY interface circuit to allow for clock domain crossing from a processor clock domain to a memory clock domain. Shaeffer does not explicitly teach that the processor clock domain and the memory clock domain are the same clock rate and thus require no clock change. 
Dreps teaches providing a second module with the source data without change (Paragraph 0004, In the synchronous mode the fixed clock frequency of the second clock domain is equal to the variable clock frequency of the first clock domain) when the operating mode is the second mode (Fig. 6, 313, Switch multiplexor to forward data from the first buffer).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Dreps and allow memory controller of Shaeffer to select the original data signal to be transmitted to the memory device.   
One of ordinary skill in the art would be motivated to make the modifications because both Shaeffer (See Shaeffer: Fig. 1) and Dreps teach data transfer requests to an I/O device that cross clock domains (See Dreps: Fig. 7, 170, I/O Device), thus it would have been obvious to See Dreps: Paragraph 0002). 

Regarding claim 11, Shaeffer in view of Dreps teaches the method of claim 10. Shaeffer wherein the changing of the operating mode comprises: confirming whether or not the bus connected to the first module and to the second module is idle (Fig. 10, 1002, Retrieve instruction from queue; Paragraph 0091, block 1002, the memory control logic retrieves the next instruction from one of the queues.  Appropriate arbitration techniques may be employed here in the event multiple instructions are pending concurrently.  For example, certain memory accesses (e.g. writes or access to certain memory types or addresses) may be given priority over others, accesses to a given memory device may be queued to enable multiple successive accesses, and so on; i.e. no other requests being processed/outputted concurrently); and changing the operating mode to the first mode or to the second mode when the bus is idle (Fig. 10, 1008, Select clock rate).

Regarding claim 12, Shaeffer in view of Dreps teaches the method of claim 11. Shaeffer teaches a second signal indicating result data obtained by changing the source data to correspond to the second clock from the first clock (Fig. 10, 1008, Select appropriate clock rate and phase based on parameters). Shaeffer does not explicitly teach a multiplexer outputting the different clock signals. 
Fig. 1, 131, Multiplexor) i) a first signal indicating the source data without change (Fig. 2) and ii) a second signal indicating result data obtained by changing the source data to correspond to the second clock from the first clock (Fig. 3; Paragraph 0027, multiplexor 131 forwards data from the first buffer 110 further into the second clock domain 130 in the synchronous mode and from the second buffer 120 into the second clock domain 130 in the asynchronous mode).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Dreps and allow memory controller of Shaeffer to select clock signals and source data of Shaeffer to be transmitted to the I/O device via a multiplexer as taught by Dreps.   
One of ordinary skill in the art would be motivated to make the modifications because both Shaeffer (See Shaeffer: Fig. 1) and Dreps teach data transfer requests to an I/O device that cross clock domains (See Dreps: Fig. 7, 170, I/O Device), thus it would have been obvious to make the combinations in order to yield the obvious result of transmitting data signals between devices that share the same clock frequencies thereby creating a robust system that can handle multiple types of frequencies (See Dreps: Paragraph 0002). 

Regarding claim 13, Shaeffer in view of Dreps teaches the method of claim 10. Shaeffer wherein the changing of the operating mode includes changing the operating mode to the second mode (Paragraph 0086, entry may identify… 2) the clock rate to be used when accessing that type of memory device… 5) device timing parameters such as, for example, the amount of settling time to be employed when switching between clocks and a phase adjustment to be employed for a clock when accessing that type of memory device).
Shaeffer does not explicitly teach a request that indicates that the first and second clocks are identical.
Dreps teaches request indicates that at least one of the first and the second clock is to be changed such that the first and second clocks are identical (Fig. 6, 310, Set frequency of variable frequency generator in the first clock domain equal to the fixed clock frequency).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Dreps and allow memory controller of Shaeffer to select the original data signal to be transmitted to the memory device.   
One of ordinary skill in the art would be motivated to make the modifications because both Shaeffer (See Shaeffer: Fig. 1) and Dreps teach data transfer requests to an I/O device that cross clock domains (See Dreps: Fig. 7, 170, I/O Device), thus it would have been obvious to make the combinations in order to yield the obvious result of transmitting data signals between devices that share the same clock frequencies thereby creating a robust system that can handle multiple types of frequencies (See Dreps: Paragraph 0002). 

Regarding claim 14, Shaeffer in view of Dreps teaches the method of claim 13. Shaeffer teaches wherein the operating mode of the data processing circuit is changed to the second mode (Paragraph 0086, entry may identify… 2) the clock rate to be used when accessing that type of memory device… 5) device timing parameters such as, for example, the amount of settling time to be employed when switching between clocks and a phase adjustment to be employed for a clock when accessing that type of memory device).
Shaeffer does not explicitly teach a request that indicates that the first and second clocks are identical.
Dreps teaches change the operating mode after the first clock and the second clock are changed to be identical (Fig. 6, 313, Switch multiplexor to forward data from the first buffer after Step 310).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Dreps and allow memory controller of Shaeffer to select the original data signal to be transmitted to the memory device.   
One of ordinary skill in the art would be motivated to make the modifications because both Shaeffer (See Shaeffer: Fig. 1) and Dreps teach data transfer requests to an I/O device that cross clock domains (See Dreps: Fig. 7, 170, I/O Device), thus it would have been obvious to make the combinations in order to yield the obvious result of transmitting data signals between devices that share the same clock frequencies thereby creating a robust system that can handle multiple types of frequencies (See Dreps: Paragraph 0002). 

Regarding claim 15, Shaeffer in view of Dreps teaches the method of claim 10. Shaeffer further teaches wherein changing of the operating mode includes changing the operating mode of the data processing circuit to the first mode (Paragraph 0086, memory map 604 provides a mapping between a particular type of memory device and various device parameters such as clock rate, protocol, etc) when the request indicates that the first clock and the second clock Paragraph 0057, a memory controller may send control information to different types of memory devices at the same rate even though data is sent to these memory devices at different rates).

Regarding claim 16, Shaeffer in view of Dreps teaches the method of claim 15. Shaeffer further teaches wherein the operating mode of the data processing circuit is changed to the first mode (Fig. 10, 1008, Select appropriate clock rate based on parameters) such that the first and second clocks are different (Fig. 10, 1010, Delay to allow clock to settle; i.e. clocks are changed after step 1008).
Shaeffer does not explicitly teach the operating mode being changed before the first/second clocks are set to be different.
Dreps teaches change the operating mode (Fig. 5, 300, Switch multiplexor to forward data from the second buffer; Paragraph 0004, In the asynchronous mode the variable frequency of the first clock domain is lower than the fixed frequency of the second clock domain) before at least one of the first clock and the second clock is changed such that the first and second clocks are different (Fig. 5, 303, Set frequency value of variable frequency generator in the first clock domain lower than the fixed clock frequency).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Dreps and allow memory controller of Shaeffer to select clock signals and source data of Shaeffer to be transmitted to the I/O device via a multiplexer as taught by Dreps after the clock has been changed on the different devices.   
See Shaeffer: Fig. 1) and Dreps teach data transfer requests to an I/O device that cross clock domains (See Dreps: Fig. 7, 170, I/O Device), thus it would have been obvious to make the combinations in order to yield the obvious result of transmitting data signals between devices that share the same clock frequencies thereby creating a robust system that can handle multiple types of frequencies (See Dreps: Paragraph 0002). 

Claims 9 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shaeffer (US 2012/0311371) in view of Dreps (US 2014/0136737) in further view of Mendenhall (US 7,352,836).

Regarding claim 9, Shaeffer in view of Dreps teaches the system of claim 1. Shaeffer further teaches wherein the controller is configured to change the operating mode of the data processing circuit to the first mode or to the second mode (Fig. 6, 618).
Shaeffer does not explicitly teach changing the mode in response to when an acknowledgement signal related to the mode change request is transmitted.
Mendenhall further teaches wherein the controller (Fig. 2, 170, Write control module) is configured to change the operating mode (Fig. 3B, 324, Increment read register by number of pending write-request-sync-to-read-clock signals; Col. 9, Lines 15-19, read control module 172 increments (step 324) the data item count in the read register 186 by one for each active write request sync to write clock signal 204 received since the last read clock cycle) when an acknowledgement signal regarding the request is transmitted (Fig. 3B, 322, Generating an acknowledgement signal; Col. 9, Lines 4-10, write synchronizer 176 then operates as self-handshaking (or self-acknowledging) circuit by generating (step 322) an acknowledgement signal from write request sync to read clock signal 204 and propagating the acknowledgement signal back to the write control module 170 over the signal line 188 by which the write request 188 was received). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Mendenhall and allow memory controller of Shaeffer receive acknowledgement signals when performing the clock mode change of the PHY FIFO circuit of Shaeffer.   
One of ordinary skill in the art would be motivated to make the modifications in order to keep track of all pending requests, thereby allowing the controller to verify that all issued requests have been completed (See Mendenhall: Col. 9, Lines 37-41, purpose of keeping track of which write synchronizers 176 have pending unacknowledged requests, the write control module 170 can maintain a table, in software or hardware, to indicate the pending status of each write synchronizer 176).  

Regarding claim 17, Shaeffer in view of Dreps teaches the method of claim 10. Shaeffer does not explicitly teach changing the mode in response to when an acknowledgement signal related to the mode change request is transmitted (Fig. 6, 618, Mclk).
Mendenhall further wherein the operating mode is changed (Fig. 3B, 324, Increment read register by number of pending write-request-sync-to-read-clock signals; Col. 9, Lines 15-19, read control module 172 increments (step 324) the data item count in the read register 186 by one for each active write request sync to write clock signal 204 received since the last read clock cycle) when an acknowledgement signal regarding the request is transmitted (Fig. 3B, 322, Generating an acknowledgement signal; Col. 9, Lines 4-10, write synchronizer 176 then operates as self-handshaking (or self-acknowledging) circuit by generating (step 322) an acknowledgement signal from write request sync to read clock signal 204 and propagating the acknowledgement signal back to the write control module 170 over the signal line 188 by which the write request 188 was received). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Mendenhall and allow memory controller of Shaeffer receive acknowledgement signals when performing the clock mode change of the PHY FIFO circuit of Shaeffer.   
One of ordinary skill in the art would be motivated to make the modifications in order to keep track of all pending requests, thereby allowing the controller to verify that all issued requests have been completed (See Mendenhall: Col. 9, Lines 37-41, purpose of keeping track of which write synchronizers 176 have pending unacknowledged requests, the write control module 170 can maintain a table, in software or hardware, to indicate the pending status of each write synchronizer 176).  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716.  The examiner can normally be reached on 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/H.Z.W./Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185